Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eugene Mansfield appeals the district court’s order denying his motion for a reduction of sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find that the district court did not abuse its discretion in denying the motion. United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004); United States v. Legree, 205 F.3d 724, 727 (4th Cir.2000). Therefore, we affirm the district court’s order for the reasons stated there. See United States v. Mansfield, No. 6:94-cr-00227-1 (M.D.N.C. Aug. 17, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.